DETAILED ACTION
	This office action is in response to the application filed on 8/17/2020 in which claims 1-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boroujeni et al. (US20220217736A1).
As to claims 1 and 11, Boroujeni teaches one or more non-transitory computer-readable media (NTCRM) having instructions stored thereon that when executed by one or more processors cause a user equipment (UE) to: ([0297] the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.)
receive configuration information associated with a downlink control information (DCI) for uplink cancellation, the configuration information to indicate a reference region; ([0092] In 5G NR, downlink preemption procedure is specified as the following. If a WTRU is provided with higher layer parameter DownlinkPreemption, the WTRU is configured with an interruption radio network temporary identifier (INT-RNTI) provided by higher layer parameter int-RNTI for monitoring a PDCCH conveying DCI format 2_1. [0093] Further, the WTRU may be additionally configured with an indication granularity for time-frequency resources by higher layer parameter timeFrequencySet.)
receive a downlink control information (DCI) to indicate one or more time-frequency resources for uplink cancellation based on the reference region; and ([0094] The content of the DCI carrying the “downlink preemption indication” indicates the frequency and the time of the preempted resources, including the corresponding symbols.)
canceling an uplink transmission based on the DCI. (Fig. step 330 [0124] Then, the eMBB WTRU may receive group common-DCI (GC-DCI) indicating cancelled time-frequency UL resources 330. In examples, the GC-DCI may indicate the cancelled time-frequency UL resources explicitly, implicitly, or both.)
As to claims 2 and 12, Boroujeni teaches the one or more NTCRM of claim 1, wherein the configuration information is received via UE-specific radio resource control (RRC) signaling. ([0189] A transmission may be assigned a priority level or transmission profile, for example, corresponding to eMBB or URLLC. Such a priority level may be obtained from a corresponding PDCCH or DCI, from RRC configuration [0190] A cancellation indication (CI) or confirmation indication (Col) may be assigned a set of priority levels indicating applicability to a transmission of a given priority level or priority index The set of applicable priority levels may be configured by signaling to the WTRU along with a set of resources subject to cancellation or confirmation indication. In an example, the signaling may be MAC CE signaling. Additionally, or alternatively, the signaling may be by way of an RRC configuration.)
As to claims 3 and 13, Boroujeni teaches the one or more NTCRM of claim 1, wherein the configuration information includes an indication of a number of consecutive uplink symbols in a time domain that are included in the reference region. ([0090] The time domain assignment for a physical uplink shared channel (PUSCH) may be scheduled by DCI [0091] The starting symbol S relative to the start of the slot, and the number of consecutive symbols L counting from the symbol S allocated for the PUSCH [0093] the WTRU may be additionally configured with an indication granularity for time-frequency resources by higher layer parameter timeFrequencySet.)
As to claims 6 and 16, Boroujeni teaches the one or more NTCRM of claim 1, wherein the configuration information indicates a number of bits in the indication of the one or more time-frequency resources for uplink cancellation. ([0179] The GC-DCI for UL cancellation indication may carry a bitfield or bit string which can be mapped to the UL cancelled resources explicitly indicating the frequency and time of the cancelled resources in RBs and OFDM symbols.)
As to claim 7, Boroujeni teaches the one or more NTCRM of claim 1, wherein the uplink transmission is a physical uplink shared channel (PUSCH) transmission or a sounding reference signal (SRS) transmission. ([0168] The following cover examples of an embodiment of methods for PUSCH cancellation indication by GC-DC)
As to claims 8 and 17, Boroujeni teaches the one or more NTCRM of claim 1, wherein the configuration information indicates a number of partitions in time and a number of partitions in frequency of the reference region. ([0244] The resources in which the eMBB DG WTRU may transmit may be partitioned to have resources both off-limits and allowable to the URLLC DG WTRU to ensure that the eMBB DG WTRU may monitor for a cancellation indication within the allowable resource only. The signaling to enable this may be WTRU specific, in an example. The allowable/off-limits resources may be sent as part of the DCI scheduling the transmission. The signaling to enable this may be common to multiple WTRUs, such as a GC-PDCCH, and may be signaled by a separate mechanism as shown in FIG. 15.)
As to claims 9 and 19, Boroujeni teaches the one or more NTCRM of claim 8, wherein the indication in the DCI includes a bitmap, wherein individual bits of the bitmap indicate whether respective partitions of the reference region are subject to cancellation. ([0185] The confirmation indication may further indicate a subset of resources for which transmission can proceed among a set of corresponding resources, for example, resources within a slot and bandwidth part, for instance using a bitmap.)
As to claims 10 and 18, Boroujeni teaches the one or more NTCRM of claim 8, wherein the configuration information further indicates a granularity of the partitions. ([0093] the WTRU may be additionally configured with an indication granularity for time-frequency resources by higher layer parameter timeFrequencySet.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroujeni in view of Park (US20210029646A1).
As to claims 4 and 14, Boroujeni teaches the one or more NTCRM of claim 3, 
But does not specifically teach:
wherein the configuration information further includes an indication of a start location of the reference region in the time domain based on a reference subcarrier spacing (SCS) configuration.
However Park teaches wherein the configuration information further includes an indication of a start location of the reference region in the time domain based on a reference subcarrier spacing (SCS) configuration. ([0131] Specifically, as illustrated in FIG. 10, a UE that receives UL cancellation indication may be defined to suspend all PUSCH transmission(s) after a timing gap, k, [0132] the K value may be set by the base station/network and transmitted to the UE through UE-specific higher layer signaling [0134] As yet another example of defining the K value, the K value may be implicitly determined. For example, the K value may be defined to be determined as i) a function of a numerology or ii) an SCS value of DL or UL)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the uplink cancellation method of Boroujeni with the method steps of Park in order to support multiplexing numerologies with different subcarrier spacings of different multiplexing schemes. 
As to claims 5 and 15, Boroujeni in view of Park teaches the one or more NTCRM of claim 4, wherein the reference SCS configuration is different than a SCS configuration of an active uplink bandwidth part of the UE. ([0103] As described above, it is also contemplated to schedule the data according to the latency requirement based on the length of the slot (or minislot) defined by the numerology by supporting the numerology with the different SCS values in one NR carrier by multiplexing them in the TDM and/or FDM manner. For example, as shown in FIG. 8, when the SCS is 60 kHz, the symbol length is reduced to about ¼ of that of the SCS 15 kHz. Therefore, when one slot is made up of 14 OFDM symbols, the slot length based on 15 kHz is 1 ms whereas the slot length based on 60 kHz is reduced to about 0.25 ms. [0104] Thus, since different SCSs or different TTI lengths from one another are defined in the NR, technologies have been developed for satisfying requirements of each of the URLLC and the eMBB. [0043] the cell may be used as a meaning including a bandwidth part (BWP) in the frequency domain. For example, the serving cell may refer to an active BWP of a UE.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the uplink cancellation method of Boroujeni with the method steps of Park in order to support multiplexing numerologies with different subcarrier spacings of different multiplexing schemes. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465